Citation Nr: 1214223	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for asthma (claimed as COPD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder. 

4.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The appellant had periods of active duty training and inactive duty training in the U.S. Army Reserve service from October 1999 to February 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2007 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In November 2011, the appellant testified before the undersigned at the RO.  In March 2010, the appellant testified before a Decision Review Officer (DRO) at the RO.  The transcripts of both hearings have been associated with the claims folder.

As the evidence includes diagnoses of an anxiety disorder and PTSD, the Board has re-characterized the issue as noted on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record raises the issue of entitlement to an increased disability evaluation for the Veteran's service connection left knee injury.  See December 2010 report of contact.  As such, the Board REFERS the issue of entitlement to a disability evaluation in excess of 10 percent for the service connected left knee injury to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The appellant's status is in question.  He contends that while serving in the U.S. Army Reserves from October 1999 to February 2003, he was diagnosed with asthma, anxiety, and hypertension which were aggravated during subsequent periods of active duty training (ACDUTRA).  

The appellant asserts that he served on multiple periods of ACDUTRA in the Army Reserves from October 1999 to February 2003; however, his only verified ACDUTRA is from June 2, 2000 to July 15, 2000.  See November 2007 and July 2008 responses from the service department and the appellant's DD Form 214.  An October 2007 memorandum detailing the appellant's retirement points indicates that he served from March 2000 through December 2002; thus, it is unclear whether the appellant had service prior to June 2000 and subsequent to December 2002, and if so, which dates where considered ACDUTRA.  

Verification of the claimant's possible veteran status is necessary to ensure that the correct service connection regulation is considered.  Therefore, clarification as to the appellant's dates of service and the specific days that were considered ACDUTRA are necessary prior to adjudication of the claim.  

Further, in November 2011 the appellant testified before the Board that he was diagnosed with hypertension during service.  However, the record does not contain such diagnosis, nor any treatment or complaints for high blood pressure during service.  Moreover, the claims file does not contain any service treatment records dated in 2002.  Thus, on remand, the AMC/RO should obtain the appellant's  complete service treatment records.  38 C.F.R. § 3.159(c)(2).  

Likewise, the appellant indicated that he received ongoing treatment for his conditions at Fort Dix.  The record contains VA outpatient treatment records from Fort Dix, however, dated in December 2010 through March 2011.  Thus, the AMC/RO should obtain the Veteran's VA outpatient treatment records since his discharge from service to the present from Fort Dix.  Given that the aforementioned VA treatment records are relevant to the issues on appeal, the Board must return the case to obtain these records.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  
  
In addition, the appellant stated that he received private treatment from Horizon Healthcare from 2001 through 2006.  The appellant submitted the appropriate consent and release forms to the RO and completed the specific form required by Horizon Healthcare; however, Horizon indicated that the request was unable to be processed because the form did not include the purpose of disclosure.  See April 2011 response from Horizon Healthcare.  The Veteran was not informed of this fact by the RO.  Moreover, under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist claimants in obtaining evidence pertinent to their claims.  Therefore, based upon the above, the AMC/RO should indicate the purpose of disclosure and request treatment records from Horizon Healthcare for the appellant regarding the aforementioned claimed conditions and treatment for those conditions during 2001 through 2006.  

Finally, the appellant has not received appropriate notice regarding his claim for entitlement to service connection for hypertension and sleep apnea as secondary to the claimed acquired psychiatric disorder.  Thus, on remand, such notice should be provided to the appellant.    

Therefore, in order to give the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue appropriate notice on the appellant's claim of entitlement to service connection for hypertension and sleep apnea as secondary to the claimed acquired psychiatric disorder.

Specifically, the appellant should be apprised of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  This should include the elements of a service connection claim on a secondary basis.  The letter should also explain what evidence VA will seek to provide and what evidence the claimant is expected to provide.  Additionally, the notice should explain how disability ratings and effective dates are determined.  A copy of the notice letter must be included in the claims file.

2.  Verify all periods of U.S. Army Reserve service, including all dates and types of service (i.e., ACDUTRA or INACDUTRA).  Specifically, verify the type of service performed by the appellant between October 1999 to February 2003, and whether that service was ACDUTRA.  Search all available repositories in an attempt to locate the appellant's complete service personnel records.  

The claims folder should document the efforts made to obtain these records along with any negative responses.  If the service personnel records cannot be obtained, a letter should be sent to the appellant informing him of the steps taken to obtain the service personnel records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

3.  Request the appellant's complete service treatment records from the appropriate repository.  The RO/AMC should then obtain and associate those records with the claims file.  If the search for such records proves unsuccessful, this should be documented in the claims file, and the appellant should be informed of this fact. 

4.  Request the appellant's VA outpatient treatment records from VA Fort Dix since discharge from service in February 2003, to the present, as well as his private treatment records from Horizon Healthcare from 2001 through 2006.  The RO/AMC should then obtain and associate those records with the claims file.  If the search for such records proves unsuccessful, this should be documented in the claims file, and the appellant should be informed of this fact. 

5.  Thereafter, readjudicate the appellant's claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  Readjudication should include any appropriate development, such as a VA examination if necessary.  If the decision with respect to the claim remains adverse to the appellant, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


